          Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                              *

       V.                                             *       CRIMINAL NO. RDB-19-0506

ANTOINE RICH                                          *

                                MEMORANDUM AND ORDER


       Currently pending are Defendant's Motion for Reconsideration of Pretrial Detention and

for Immediate Release (ECF No. 82) (“Motion”) , the Government’s Response in Opposition to

Defendant’s Motion (ECF No. 84) (“Opposition”), Defendant’s Reply (ECF No. 88), and

supplemental filings as requested by the court (ECF Nos. 90, 96, 97) (under seal) and (ECF No.

92). In addition, the court ordered the production of the defendant’s medical records from

Central Treatment Facility (“CTF”) where the defendant is detained (ECF No. 85), and those

medical records (ECF No. 87 ) (under seal) have been reviewed by the court. For the reasons

stated below, the Motion (ECF No. 82) is denied.

       A detention hearing was held in this case on November 13, 2019. After both parties

were fully heard, I detailed my reasons for issuing a detention order on the record at the hearing

and I issued an Order of Detention summarizing those reasons (ECF No. 59). Pursuant to 18

U.S.C. § 3142(f), a detention hearing may be reopened if the "judicial officer finds that

information exists that was not known to the movant at the time of the [detention] hearing and

that has a material bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required and the safety of any other person

and the community." Defendant argues that the COVID-19 Virus Pandemic constitutes changed

circumstances warranting the defendant’s release and, in particular, argues that his conditions of
            Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 2 of 9



confinement at CTF (which is part of the D.C. Jail complex) in the setting of COVID-19 put him

at an unreasonable risk of contracting the virus, and that the fact that he suffers from asthma

increases his risk of complications should he contract the virus. (ECF No. 82 at 2). Because

concerns relating to the COVID-19 pandemic were not present at the time of the defendant’s

original detention hearing, the court agrees that § 3142(f) allows a reopening of the detention

decision.

       The Court “recognize[s] the unprecedented magnitude of the COVID-19 pandemic” and

acknowledges that it can constitute new information warranting a reconsideration of a detention

order. United States v. Martin, Crim. No. PWG-19-140-13, ECF No. 209 at 4 (D. Md. Mar. 17,

2020). The court is also well aware of the challenges at the D.C. Jail regarding the COVID-19

pandemic. Notwithstanding these circumstances, however, the decision whether to release an

individual pending trial still requires an individualized assessment of the factors identified in the

Bail Reform Act, 18 U.S.C. § 3142(g). Id. at 5. In that regard, I have reviewed the bases for my

detention order, and I have reweighed the factors under the Bail Reform Act in light of the

current public health emergency, the current COVID-19 situation at the facility where the

defendant is being held, the defendant’s existing medical condition, and the defendant’s

proposed conditions of release. The record in this case regarding the offenses charged and the

defendant’s background compel me to conclude that conditions of release cannot be fashioned to

address community safety, notwithstanding the potential risk of exposure to the virus that the

defendant faces while detained. The court fully analyzed the §3142(g) factors at defendant’s

detention hearing. As noted in the court’s detention order, and detailed on the record at the

hearing by both the government and the court, an analysis of these factors overwhelmingly

supported a finding that detention was appropriate.



                                                  2
          Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 3 of 9



       The defendant is charged with two Hobbs Act violations: Conspiracy to Interfere with

Commerce by Robbery (Count One) and Interference with Commerce by Robbery (Count Two),

both in violation of 18 U.S.C. §1951(a). The evidence supporting the charges against the

defendant is extremely strong. The nature of this offense, and the specific facts relating thereto,

were extremely troubling to the court and formed a significant basis for the court’s conclusion

that detention of this defendant was appropriate. The charges in this case stem from an April

2019 armed, violent home invasion in Cecil County, Maryland. All aspects of the event,

including the pre-entry and escape from the home are captured on video surveillance cameras

and clearly depict the defendant and his co-defendants during the course of the entire home

invasion. The government provided a detailed account of the home invasion at the detention

hearing as well as in the government’s Opposition. See ECF No. 84 at 6-10 (attaching still

photo clips of the surveillance tape).

       The most notable facts regarding the offense include that the occupants of the apartment

were a pregnant female adult (V1), a male adult (V2), and their juvenile son (V3), all of whom

were present in the apartment when the armed intruders forced entry. Upon entry, and while

brandishing firearms, the intruders tackled V2, put what appeared to be a firearm to V2’s head,

and put V2 in a headlock. One intruder sprinted to the rear bedroom proceeding to a desk drawer

or container and removing items, while a third intruder brandished what appeared to be a second

firearm. This intruder struck V2 repeatedly and then turned his firearm on V1 before kicking her

in her noticeably pregnant stomach. Defendant was a lookout for this crime, and was initially

stationed outside the apartment building. He left that post at some point, and appeared in the

doorway of the apartment while the armed home invasion was going on, and prior to the




                                                 3
          Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 4 of 9



departure of all of the intruders from the apartment. (ECF No. 84 at 8). The defendant is clearly

depicted on the video surveillance.

       After the intruders left the apartment, and following interviews with the police, V1 began

having medical complications as a result of being kicked in the stomach and, as a result, had to

have an emergency Caesarian section. (Id. at 11). Subsequent to the robbery, V2 advised that

he was a lower level distributor of marijuana and had sold to a number of people in his apartment

complex and surrounding area for a long time. He identified one of the intruders as a past

customer. Interestingly, V2 also noted that his source of supply lived in the same complex, but

in a different building with the same apartment unit number. (Id. at 10-11). Clearly, based upon

the behavior of the intruders, they targeted this apartment based on their belief that it would

contain money and/or narcotics. In sum, the circumstances of this offense substantially

supported a finding that detention was appropriate based on danger to the community, and,

indeed, the bulk of the government’s argument at the detention hearing and in its Opposition,

focused on the facts of this case.

       Although the parties characterize the significance of the defendant’s participation in the

offense differently, they do not appear to dispute the actual facts relating to the defendant, some

of which as noted, are captured on the video surveillance. While the defendant did not visibly

possess a firearm, the defendant admitted that he knew what the plan was when he agreed to

participate in the robbery including, presumably, the use of weapons. (Id. at 11). The defendant

knew that there were multiple participants in the intrusion, and that they were forcing entry

during the daytime into a residence which was likely to be occupied. The plan was elaborate,

including the use of multiple vehicles, and the defendant, by his admitted knowledge of the

planning of the home invasion, knew that this crime carried with it a substantial risk of injury to



                                                 4
          Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 5 of 9



others. In sum, the argument that defendant played a secondary role in this offense does not

persuade this court that he does not present a risk of danger to the community.

        The history and characteristics of the defendant also supported the defendant’s detention,

rather than his release. Although, as defendant notes, his criminal history is not significant, he

has relevant criminal history conduct. He has a conviction for Trespass and his probation for

that offense was closed as unsatisfactory. He also has convictions for traffic related offenses, a

violation of probation /probation revoked for a traffic offense, and has multiple failures to appear

for traffic related matters. (ECF No. 59; Pretrial Services Report). In addition, the court has

been advised by Pretrial Services that there are three active warrants for the defendant’s failure

to appear for traffic offenses, two in Harford County and one in Baltimore City. The defendant

has represented that the Baltimore City failure to appear occurred while he was detained on state

charges related to the charges in this case and that he is attempting to quash that warrant. (ECF

No. 97). The defendant has not addressed the two Harford County warrants. At the time of the

detention hearing, the court noted that the defendant had a pending assault charge stemming

from an alleged assault on a corrections employee during his state incarceration on charges

related to this offense (ECF No. 59). Although that charge has since been nolle prossed, this fact

does not have a material bearing on the court’s detention analysis. Based upon the above, the

court concluded at the time of the detention hearing, by clear and convincing evidence pursuant

to §3142, that there were no conditions of release which would reasonably assure the

community’s safety. (ECF No. 59).

      The defendant does not reargue the factors originally relied upon by the court beyond

noting the defendant’s secondary role in the offense and his minimal criminal record, and

acknowledges the seriousness of the offense and the weight of the evidence. Rather, the



                                                 5
          Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 6 of 9



defendant focuses on the conditions at the D.C. Jail and his health condition. The defendant

notes that he has been in quarantine at CTF twice each for 12-15 days, and now for a third time,

although fortunately he has not contracted the virus. (ECF No. 82 at 3 and 97). The defendant

proffers that the conditions of his first two quarantine periods were unreasonable, which he

asserts were confirmed by the findings of the United States District Court for the District of

Columbia. (ECF No. 82 at 3). Further, the defendant states that his chronic asthma condition,

which is supported by the record (ECF No. 82-1; ECF No. 87), puts him at greater risk of

complications if he contracts the virus. (ECF No. 88-2). As this court has previously noted, the

public health emergency created by COVID-19 is a significant concern for all those in detention

facilities during this global pandemic. The court is concerned for the defendant, and for all

others both inside and outside of the detention facility. These concerns, however, do not

constitute a basis upon which to release an individual who this court has determined poses a

threat to the safety of the community unless the court concludes that the conditions at the

detention facility coupled with the defendant’s medical conditions warrant a reconsideration of

that conclusion.

       The court is well aware that the conditions at the D.C. Jail are currently the subject of

active litigation and are detailed in opinions of Judge Kollar-Kotelly of the United States District

Court for the District of Columbia, who has directed that certain remedial actions be taken at the

facility. Banks v. Booth, Civ. No. CKK-20-849, 2020 WL 1914896 (D.D.C. Apr. 19, 2020) . As

noted by the government, as a result of that judicial oversight, comprehensive enhanced

measures and procedural reforms have been put in place at the D.C. Jail and Judge Kollar-

Kotelly continues to oversee the facility’s implementation of those procedures. Indeed, “at least

one other judge has noted that because D.C. jail facilities are the subject of Judge Kollar-


                                                 6
          Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 7 of 9



Kotelly’s temporary restraining order, it can be expected that the D.C. Department of Corrections

‘will do everything it can to comply with that order so as to prevent the further spread of the

virus to its residents and staff.’” United States v. Dorchy, GLR-18-172 (D. Md.), ECF No. 218 at

4 n. 2 (quoting authority). “Thus, while serious problems have been identified with the D.C.

Jail’s response to COVID-19, the DOC is now legally mandated to improve those conditions,

and there is evidence that it is implementing measures to do so.” United States v. Chase, JKB-

19-0473 (D. Md.), ECF No. 34 at 11. So too, the record reflects that there are medical

procedures in place to address the needs of those detainees who test positive, and to engage in

contact tracing and quarantining so as to minimize the risk of greater spread of the virus. (ECF

No. 84 at 15-16). Indeed, the defendant has been in quarantine, now for a third time, but has not

contracted the virus. Thus, the current conditions at the D.C. Jail do not constitute a basis for

reconsideration of the defendant’s detention order. Nor is there any evidence of record that the

defendant’s medical condition is not being adequately addressed. Rather, the defendant’s

medical records clearly establish that the D.C. Jail has been attentive to the defendant’s needs

and do not reflect any current, acute needs of the defendant. Consequently, although the court is

mindful of the fact that the defendant’s asthmatic condition exposes him to an increased risk of

complications if infected with the virus, that fact alone does not support a reconsideration of the

defendant’s detention order.

       The court has also considered the defendant’s proposed conditions of release (ECF No.

82 at 4) and notes that those proposed conditions of release are the very same set of conditions

proposed at defendant’s original hearing. His proposed custodian is his mother, who defendant

argues is a health care worker familiar with health concerns relating to the virus as well as

necessary precautions and that her residence, which has no occupants other than her, will allow


                                                  7
          Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 8 of 9



for self quarantine of the defendant upon his release. These conditions, notes the defendant, will

ensure that the defendant will not be a COVID danger to anyone other than his mother and that

she is trained to take her own precautions. (Id.) 1 The court concludes now, as it did at the

defendant’s detention hearing, that these proposed conditions of release are inadequate to address

community safety concerns and that it is not appropriate to release the defendant to the very

same location where he resided at the time of these offenses.2 Indeed, the court concludes, by

clear and convincing evidence, that there is no condition or combination of conditions which will

reasonably assure community safety.

       In conclusion, the defendant has not presented any new information that warrants a

reconsideration of my Order of Detention in accordance with 18 U.S.C. § 3142(f). Based upon

the foregoing, the court concludes that the circumstances proffered by the defendant do not

constitute a basis upon which to release an individual who the court has determined poses a

threat to the safety of the community. Accordingly, Defendant's Motion (ECF No. 82)

is denied.3



1
  Given that the defendant’s mother is a currently employed health care worker, the court sought
clarification from the defendant as to the specifics of his mother’s contact with patients so as to
assess third party risk. Although the defendant clarified that his mother currently has contact
with only one patient, (ECF No. 90), the court is not persuaded that any conditions of release,
including those proposed, are appropriate in this case.
2
  The government has also noted that the proposed residence is not appropriate because there is
evidence that the defendant was engaged in drug trafficking while residing at the proposed
residence. (ECF Nos. 92 at 1-2 and 96). As noted, the court is not persuaded that any conditions
of release are adequate to address concerns regarding the defendant’s danger to the
community.
3
  Although the introductory paragraph of defendant’s Motion notes that it contains an alternative
request for the defendant’s temporary release pursuant to 18 U.S.C. §3142(i), the defendant
offers absolutely no argument, and cites to no facts or law, in support of that request.
Notwithstanding this lack of support for his request, the court has considered release under that
section in accordance with applicable law, and has determined that the defendant has not
satisfied the “compelling reason” standard warranting his temporary release pursuant to §3142(i).
The court notes that it has broadly employed the analysis suggested by the Fourth Circuit in
                                                 8
         Case 1:19-cr-00506-RDB Document 99 Filed 05/27/20 Page 9 of 9




Date: 5/27/20                                       _____/s/______________________
                                                    Beth P. Gesner
                                                    Chief United States Magistrate Judge




United States v. Creek, No. 20-4251, Doc. 18 (4th Cir. Apr. 15, 2020) in considering COVID-19
based requests for temporary release under §3142(i), although the Creek order did not explicitly
apply this analysis to other provisions of the Bail Reform Act. See United States v. Gallagher,
SAG-19-479 (D. Md.), ECF No. 45 at 6-7.

                                                9
